DETAILED ACTION
This action is responsive to Applicant’s response to restriction dated 6/10/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species in the reply filed on 6/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
The Examiner agrees that claims 1-8 read on the elected species A1, B1, and C1.

Claim Status
Claims 1-11 are pending.
Claims 9-11 are withdrawn (see the second Restriction mailed 5/17/2022).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 7, the limitation: “an output of A% of the plasma processing…with an output of B% (B<A) of the plasma processing” is considered to be indefinite claim language. Particularly, the limitation above does not specify an output % of what of the plasma processing such that the scope of the limitation is unclear.
In the interest of compact and expedited prosecution, the Examiner interprets the claim similar to the description in par. [0026] of the instant publication, where “the heating output of the upper heating source is made lower than that at the time of the plasma processing”. 
Applicant may wish to specify four quantities with individual variables: lower heating output during plasma processing, upper heating output during plasma processing, lower heating output during cleaning, upper heating output during cleaning, then use the mathematical relationships of par. [0025] and [0026] to correlate each of the four quantities.
Regarding claims 5 and 8, the claims are rejected at least based upon their dependencies to claims 4 and 7, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa (US Pub. 2015/0255258) in view of Yamazaki (US Patent 6,673,722).
Regarding claim 1, Nozawa teaches a plasma processing apparatus ([0130] and Fig. 11, apparatus #100) comprising: a processing container ([0136] and Fig. 11, chamber #102) configured to perform a plasma processing on a substrate ([0054]: etching or film formation); a plurality of microwave radiators ([0055] and Fig. 11, microwave introducing mechanisms #224) provided on an upper portion of the processing container (Fig. 11, provided on ceiling #106); a stage arranged in the processing container ([0057] and Fig. 11, mounting table #110 within #102) to accommodate the substrate thereon (Fig. 11, wafers W mounted thereon) and including a lower heating source ([0130] and Fig. 11, annular heaters #182).

Nozawa does not teach an upper heating source provided on the upper portion of the processing container and arranged at a position facing the stage.
However, Yamazaki teaches an upper heating source (Yamazaki – C9, L57 and Fig. 3, heater 7’) provided on an upper portion of a processing container (see Fig. 1, upper portion of chamber 1’) and arranged at a position facing the stage (see Fig. 1, facing substrate 10 on holder 10’).
Nozawa, Yamazaki, and the instant invention all teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Nozawa apparatus to include upper and lower heating sources (as taught by Yamazaki) in order to provide improved processing with high deposition speed without compromising performance (Yamazaki – C1, L59-64).

Regarding claim 2, Nozawa does not teach wherein the upper heating source is a heating lamp.
However, Yamazaki teaches wherein the upper heating source (Yamazaki – C9, L57 and Fig. 3, heater 7’) is a heating lamp (Yamazaki – C9, L58 and Fig. 3, plurality of halogen lamps #7).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Nozawa apparatus to include upper and lower heating sources (as taught by Yamazaki) in order to provide improved processing with high deposition speed without compromising performance (Yamazaki – C1, L59-64).

Regarding claims 3 and 6, Nozawa teaches a gas inlet ([0066] and Fig. 9, inlet at the end of pipe #176 terminating into flow path #174) provided in the processing container (Fig. 9, feeding gas into the chamber #102) and connected to a gas source ([0066] and Fig. 9, gas supply source #178) for film formation ([0054]).

Claims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa (US Pub. 2015/0255258) and Yamazaki (US Patent 6,673,722), as applied to claims 1-3 and 6 above, and further in view of Brors (US Patent 5,551,985) and Xi (US Patent 5,849,092).
The limitations of claims 1-3 and 6 are set forth above.
Regarding claims 4 and 7, modified Nozawa does not teach the additional limitations of the claims.
However, Brors teaches a controller (Brors – C6, L58 and Fig. 11, computer #190) configured to control an overall operation of an apparatus including a lower heating source (Brors – C8, L43 and Fig. 11, lamps #64a-c) and an upper heating source (Brors – C8, L43 and Fig. 11, lamps #44a-c) such that during a processing, both the lower heating source and the upper heating source perform heating (Brors – C7, L20-21). 
Modified Nozawa and Brors both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to add the unified controller of Brors to the modified Nozawa apparatus in order to adjust the power to lamps during processing based upon a variety of factors to enhance uniformity of the film deposition (Brors – C7, L30-43).

Modified Nozawa does not teach wherein during a cleaning, the lower heating source heats with an output of A% of the plasma processing, and the upper heating source heats with 25/ 28an output of B% (B<A) of the plasma processing.
While Xi does not explicitly teach the above limitation, Xi does teach wherein heating lamp intensity during a cleaning cycle is a result effective variable. Particularly, Xi teaches that lamps can be idled at variable power during cleaning (Xi – C10, L44-54) in order to extend the lifetime of the lamp while providing lower temperatures for cleaning. (Xi – C10, L35-66).
Modified Nozawa and Xi both teach CVD apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the upper or lower heating lamps through routine experimentation in order to extend the lifetime of the lamp while providing lower temperatures for cleaning. (Xi – C10, L35-66). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Regarding claims 5 and 8, modified Nozawa does not teach wherein A% is 50% or more and 100% or less, and B% is 0% or more and 50% or less.
While Xi does not explicitly teach the above limitation, Xi does teach wherein heating lamp intensity during a cleaning cycle is a result effective variable. Particularly, Xi teaches that lamps can be idled at variable power during cleaning (Xi – C10, L44-54) in order to extend the lifetime of the lamp while providing lower temperatures for cleaning. (Xi – C10, L35-66).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the upper or lower heating lamps through routine experimentation in order to extend the lifetime of the lamp while providing lower temperatures for cleaning. (Xi – C10, L35-66). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshino (US Patent 6,273,955) teaches an apparatus with microwave plasma and lamp heaters (Fig. 5). Ikeda (US Pub. 2011/0018651 and 2013/0192760) both teach apparatuses with a plurality of microwave introduction parts (Fig. 6 and Fig. 1, respectively).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718